Execution Copy USE OF CASH COLLATERAL AND CONSENT AGREEMENT This agreement (the “Agreement”), dated as of September 23rd, 2009, is between: (a) Canwest Global Communications Corp. (“Canwest Global”), (b)Canwest Media Inc. (“CMI”), (c) Canwest Television Limited Partnership (“CTLP”), by its general partner, Canwest Television GP Inc., (d) the entities listed in Schedule “A“ (each, a “CMI Subsidiary” and, collectively, the “CMI Subsidiaries” and, together with Canwest Global, CMI and CTLP, the “Companies”), and (e) each of the other signatories hereto and their permitted successors and assigns (each, a “Consenting Noteholder” and, collectively, the “Consenting Noteholders”), each being a holder of the 8.0% senior subordinated notes due 2012 issued by CMI (collectively, the “8%
